Citation Nr: 0214570	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  The propriety of the initial noncompensable rating for 
shin splints of the right leg. 

2.  The propriety of the initial noncompensable rating for 
shin splints of the left leg.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active service from December 1993 to April 
1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim 
seeking entitlement to service connection for a bilateral leg 
injury.  This matter came before the Board in November 1997 
and was remanded for further evidentiary development.  

An October 1999 Board decision granted service connection for 
bilateral shin splints.  In November 1999, the RO assigned 
noncompensable ratings for each leg.  The veteran appealed 
for higher initial ratings.  The Board has recharacterized 
the issues on appeal as involving the propriety of the 
initial rating assigned, in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service-connected shin splints of the right leg are 
manifested by complaints of pain, no objective findings, and 
no x-ray finding of abnormality; no functional impairment is 
demonstrated.

3.  The service-connected shin splints of the left leg are 
manifested by complaints of pain, no objective findings and 
no x-ray finding of abnormality; no functional impairment is 
demonstrated.



CONCLUSIONS OF LAW

1.  An initial (compensable) disability evaluation for shin 
splints of the right leg is not warranted.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.31, 4.71, 
4.73, Diagnostic Codes 5260, 5261, 5299, 5312 (2001).

2.  An initial (compensable) disability evaluation for shin 
splints of the left leg is not warranted.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 4.71, 
4.73 Diagnostic Codes 5260, 5261, 5299, 5312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purposes of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher initial 
rating for his service-connected shin splint disorders.  In 
addition, the RO sent a letter to the veteran in December 
1997 informing him to submit any post-service treatment 
records for his service-connected disabilities.  Neither the 
veteran nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The veteran has informed the VA that 
he has not sought treatment for the disabilities at issue 
since separation from service.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has afforded the veteran appropriate VA examinations.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.

Background

Service medical records reveal a negative enlistment 
examination in November 1993.  A clinical record, dated March 
16, 1994, showed that the veteran complained of bilateral 
shin pain for three days.  He denied any trauma, and claimed 
that the pain increased after road marches.  Examination 
showed no deformity, full range of motion, no loss of weight 
bearing, normal gait, intact distal sensation, and pain to 
the mid shaft medial aspect of the right tibia.  The 
assessment was to rule out a stress fracture.  Motrin and 
rest were prescribed.  The veteran was seen again on March 
29, 1994, and there was no improvement reported.  Examination 
showed bilateral swelling of the lower legs and tenderness 
bilaterally.  X-rays were negative.  The assessment was 
clinical stress "rxn" (reaction).  A radiology consultation 
showed that two views of both legs revealed no fracture or 
dislocation.  It was noted that a bone scan should be 
considered for further evaluation, if fracture was clinically 
suspected.  On April 4, 1994 the veteran again complained of 
bilateral leg pain for three weeks.  Examination of the legs 
showed that there was swelling, tenderness, and no 
ecchymosis, and he was able to bear weight with pain.  He 
reported pain radiating down the legs.  The assessment was 
bilateral leg pains.  The veteran was continued on a physical 
profile and instructed to use crutches.  There is no 
separation examination of record.

On VA examination in August 1995 the veteran reported that he 
was discharged from service in April 1994 for medical 
reasons.  He reported that while he was on training exercises 
he fell down into a ravine and injured both legs when he 
landed on a heap of stones and his legs struck a tree.  He 
claimed that after the fall he was unable to continue 
training and had to report for treatment.  Although his leg 
was improving, he claimed he was discharged for medical 
reasons.  He reported that his leg pain continued, especially 
in the left leg.  He walked with a limp and could not stand 
on the leg for an excessive period of time.  He complained 
that he was unable to walk without pain.  Examination showed 
that he was obese and walked with an antalgic limp on the 
left side.  There was no evidence of swelling in either leg, 
no deformity present, and no abnormal motion or shortening of 
the limbs.  It appeared that the source of the pain was in 
his left knee.  Examination of the knee revealed no swelling 
or deformity, and no abnormal motion in the knee.  X-rays of 
the knee showed no evidence of bone or joint abnormality and 
an MRI of the left knee was normal.  Left knee pain was 
diagnosed.

Received in May 1996 were statements from the veteran's 
mother and father.  They indicated that he had lived with 
them since he was discharged from service, and when he came 
home, his legs were swollen and he complained that his legs 
hurt.  They reported that the veteran never had any problems 
with his legs prior to service.

In his March 1996 substantive appeal (Form 9) the veteran 
indicated that he had shin pain in both legs during service 
and was scheduled for a bone scan on the date of his 
discharge, but he had to leave before the appointment.  He 
reported that he continued to have pain and swelling in his 
legs.  He took over the counter pain relievers because he had 
no income and could not pay for medical treatment.

On VA examination in April 1998 the examiner noted no 
diagnosis of stress fracture in service, but indicated that a 
stress reaction was diagnosed in service.  It was noted that 
the veteran did not use crutches, braces, canes or corrective 
shoes.  He complained of bilateral shin pain and stiffness, 
that was aggravated by just about anything, including 
standing, walking and minimal activity.  Examination revealed 
he limped when walking.  His lower legs and knees revealed no 
deformity, discoloration, edema, effusion, atrophy, 
instability, or crepitus.  There was full active and passive 
range of motion of the knees.  He had no complaint of pain 
with pressure bilaterally to the tibial spines.  The examiner 
noted that part of the examination should be positive for 
pain with someone suffering from stress reaction/shin 
splints.  The examiner noted that an MRI was not indicated at 
that time, as stress reactions/shin splints are basically a 
build-up of lactic acid in the tissue and after consultation 
with the Chief of Radiology, the basic examination of choice 
was AP/lateral and oblique views of the tibia.  X-rays of the 
tibia and fibula showed a normal study.  The diagnoses were 
left knee pain (subjective) demonstrating full active range 
of motion without any complaint, and bilateral shin splints.  
The examiner noted that with crutches and non-steroidal anti- 
inflammatory medications, shin splints/stress reactions 
should resolve within approximately 14 days, maximum 21 days, 
and that it was highly unusually that this would last this 
long.  The examiner reported that there was no doubt that the 
veteran had shin splints while in the military (stress 
reaction), as this was not uncommon for trainees.

A VA examination was conducted in November 2000.  The veteran 
complained of bilateral shin pain but did not report any 
injury or trauma.  The veteran stated that the leg pain was 
usually precipitated by minimal activity.  The veteran walked 
with a slight limp.  The veteran stated that the limp was 
secondary to the pain in both knees and legs.  Examination 
noted no deformity, edema, effusion, atrophy, or instability 
of the lower legs or knees.  There was no crepitus of the 
knees.  Complete full range of motion of the knees (zero to 
140 degrees) was noted.  There was no tenderness of the knees 
or shins, bilaterally.  Neurological examination revealed 
normal symmetrical deep tendon reflexes of both knees; 
sensation was intact distally.  On the diagnosis portion of 
the examination report, the examiner stated that the veteran 
has alleged chronic bilateral shin splint pain.  However, the 
examiner noted the examination and x-rays were unremarkable.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

There is no specific diagnostic code for shin splints.  VA 
regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  The RO has 
rated the service-connected bilateral shin splints by analogy 
to Diagnostic Code 5312, for impairment of Muscle Group 12. 

The Board notes that the portions of the VA Rating Schedule 
that address muscle injuries, as well as the provisions of 38 
C.F.R. §§ 4.55, 4.56 (which relate to evaluation of muscle 
injuries), were revised during the pendency of this appeal.  
62 Fed. Reg. 30235 (June 3, 1997) (effective July 3, 1997).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, regulations cannot be applied prior to their 
effective date.  See VAOGCPREC 3-2000.

The defined purpose of the changes regarding the evaluation 
of muscle injuries was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that these were not 
intended as substantive changes.  See 62 Fed. Reg. 30235- 
30237.  The Court of Appeals for Veterans Claims (now U.S. 
Court of Appeals for Veterans Claims) has recognized that the 
changes made to 38 C.F.R. § 4.56 were not substantive and 
thus neither version is more favorable to a veteran's claim.  
See Heuer v. Brown, 7 Vet. App. 379 (1995).

Specifically 38 C.F.R. § 4.73, Diagnostic Codes 5312 reveals 
no changes in the evaluation granted for the classifications 
of disability from muscle injuries (slight, moderate, 
moderately severe, and severe).

A noncompensable evaluation may be assigned for slight injury 
to Muscle Group XII (anterior muscles of the leg).  A 10 
percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. Part 4, Code 
5312.

The clinical findings on VA examinations would support no 
more than noncompensable evaluations which are predicated on 
slight disablement.  No objective disablement referable to 
either leg disorder has been shown on examination, and 
consequently there exists no basis upon which to predicate 
entitlement to an initial compensable evaluation for either 
disorder under Diagnostic Code 5312.

In addition, the veteran is not entitled to compensable 
ratings under Codes 5260 or 5261 since there is no limitation 
of motion of the leg in flexion or extension.  38 C.F.R. Part 
4, Diagnostic Codes 5260, 5261 (2001).  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for either of these 
disabilities; however, at no time since service has either 
the left or right leg disability been manifested by more than 
subjective symptomatology of pain.  See Fenderson, supra.

Thus, the Board concludes that the veteran is not entitled to 
an initial rating in excess of the currently assigned 
separate zero percent ratings for shin splints of the right 
leg and shin splints of the left leg, respectively.  
Therefore, the claims are denied.  The preponderance of the 
evidence is against the claims.  Thus, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased (compensable) initial rating for 
shin splints of the right leg is denied. 

Entitlement to an increased (compensable) initial rating for 
shin splints of the left leg is denied. 



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

